Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6-9, 12-15, and 18-20 are allowed. Key to allowance of these claims are the new claim imitations of 01/21/2022. These claim limitations make the claims commensurate in scope with the examples which provide the unexpected results. The closest prior art is Malshe, Hong and Habeeb, see office action of 10/26/2021. Together these prior art teach all claim limitations with overlapping ranges. This is overcome by unexpected results which are commensurate in scope.
Regarding claims 1, 6-9, 12-15, and 18-20, a fluid comprising:
an oil;
a plurality of carbon nanotubes dispersed within the oil and each having a diameter between 1 nanometer and 80 nanometers, wherein at least 0.76 percent of the plurality of carbon nanotubes have OH functionalized surfaces; and
a plurality of boron nitride particulates dispersed within the oil, wherein each of the plurality of boron nitride particulates are separate from each of the plurality of carbon nanotubes and have an average particle size between 50 nanometers and 90 nanometers; and
wherein a concentration of the plurality of carbon nanotubes is between 0.08 grams and 0.4 grams per 946 milliliters of the oil and wherein a concentration of the plurality of boron nitride particulates is between 0.08 grams and 0.4 grams per 946 milliliters of the oil, is not taught or fairly suggested by prior art.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS C CAMPANELL/Examiner, Art Unit 1771  
                                                                                                                                                                                                      /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771